CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Amendment No.1 to Registration Statement No. 333-186555 on Form S-4 of TF Financial Corporation of our report dated March 27, 2013, relating to our audit of the 2012 consolidated financial statements, appearing in the Prospectus, which is part of this Registration Statement. We also consent to the reference to our firm under the captions “Experts” in such Prospectus. [ Wexford, Pennsylvania March 29, 2013 S.R. Snodgrass, A.C. * 2100 Corporate Drive, Suite 400 * Wexford, Pennsylvania15090-8399 * Phone: (724) 934-0344 * Facsimile: (724) 934-0345
